Citation Nr: 0608852	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-43 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date prior to July 27, 
2001, for service connection for degenerative arthritis and 
suprascapular nerve compression, right shoulder.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1964 to September 
1967.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    
FINDINGS OF FACT

1.	The veteran's original service connection claim for a 
right shoulder disability was received on July 27, 2001.    

2.	In a decision dated on November 25, 2002, the Board denied 
the veteran's claim for service connection for a right 
shoulder disability; the veteran was properly apprised of the 
adverse decision.  

3.	The veteran applied to reopen the service connection claim 
for a right shoulder disability on December 13, 2002.      

4.	In a decision dated in October 2003, the RO granted 
service connection for a right shoulder disability, assigning 
an effective date of July 27, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 27, 
2001, for the grant of service connection for a right 
shoulder disability, have not been met.  38 U.S.C.A. §§ 1110, 
5107, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
grant of service connection for his right shoulder 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a Statement of the Case 
(SOC) issued in September 2004, and a letter by the RO dated 
in December 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
December 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The Board also notes the veteran's statement 
in November 2001 that he had reported all information 
relevant to his claim.  The veteran was also afforded VA 
examinations for his underlying shoulder disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




II.  The Merits of the Claim for an Earlier Effective Date 

The veteran filed an original service connection claim for a 
shoulder disability on July 27, 2001.  His claim was 
eventually denied by the Board on November 25, 2002.  Within 
a month of this decision, the veteran filed a claim to reopen 
this service connection claim.  Then, based on new and 
material evidence, the RO granted the veteran's claim in 
October 2003, assigning an effective date of July 27, 2001.  
In a November 2003 notice of disagreement, the veteran 
claimed entitlement to an earlier effective date.  For the 
reasons set forth below, the Board disagrees with the 
veteran's claim.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (2002); 38 
C.F.R. § 3.400 (2005).  The effective date of an award of 
disability compensation shall be the day following the date 
of discharge or release if application is received within one 
year from such discharge or release.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The veteran claims entitlement to an earlier effective date 
here because he maintains that his shoulder disorder has 
manifested since his discharge from service in September 
1967.  But, after searching the record for formal and 
informal claims, the Board finds that the veteran did not 
file a service connection claim for a shoulder disability 
until over 33 years following discharge from service - on 
July 27, 2001.  See 38 C.F.R. § 3.155 (2005).  This claim was 
eventually denied by the Board in a November 25, 2002 
decision, which became final.  See 38 U.S.C.A. §§ 5110, 7104; 
38 C.F.R. §§ 3.400(b)(2), 20.1100.  

As noted, the veteran filed a claim to reopen on December 13, 
2002.  As the RO eventually granted service connection based 
on this claim, the date of the "claim reopened after final 
disallowance" would normally mark the effective date under 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  The RO, 
however, has relied on the provisions of 38 C.F.R. § 3.2600 
to take the effective date back to the date of the original 
claim.  Inasmuch as the sole issue is entitlement to an 
effective date before July 27, 2001, the rationale utilized 
by the RO need not be further addressed in this decision. 


ORDER

Entitlement to an earlier effective date prior to July 27, 
2001, for service connection for degenerative arthritis and 
suprascapular nerve compression, right shoulder, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


